Exhibit 10.1

 

SPONSOR SIDE LETTER

 

This letter agreement (this “Side Letter”) is dated as of June 5, 2020, by and
among Collier Creek Partners, LLC, a Delaware limited liability company (the
“Sponsor”), Antonio F. Fernandez (“Fernandez”), Matthew M. Mannelly
(“Mannelly”), William D. Toler (“Toler”), Craig D. Steeneck (“Steeneck” and,
together with Fernandez, Mannelly and Toler, each an “Independent Director” and
collectively, the “Independent Directors”, and together with the Sponsor, the
“Sponsor Parties”), Chinh E. Chu (“Chu”), CC Collier Holdings, LLC, a Delaware
limited liability company (“CC Collier”), Roger K. Deromedi (“Deromedi”), Roger
K. Deromedi, as Trustee of the Roger K. Deromedi Revocable Trust, Dated
2/11/2000, Amended and Restated 11/9/2011 (the “Deromedi Trust”), Jason K.
Giordano (“J. Giordano”), Erika Giordano (“E. Giordano” and, together with Chu,
CC Collier, Deromedi, the Deromedi Trust and J. Giordano, the “Founder
Holders”), and Collier Creek Holdings, a Cayman Islands exempted company
(“PubCo”). Capitalized terms used but not defined in this Side Letter shall have
the respective meanings ascribed to such terms in the Business Combination
Agreement (as defined below), except as otherwise provided in Section 1.3 of
this Side Letter.

 

RECITALS

 

WHEREAS, as of the date hereof, (i) the Sponsor is the holder of record (any
such holder, a “Holder”) of 11,680,000 Buyer Class B Ordinary Shares (the
“Sponsor Shares”), (ii) Fernandez is the Holder of 45,000 Buyer Class B Ordinary
Shares (the “Fernandez Shares”), (iii) Mannelly is the Holder of 45,000 Buyer
Class B Ordinary Shares (the “Mannelly Shares”), (iv) Toler is the Holder of
52,500 Buyer Class B Ordinary Shares (the “Toler Shares”), and (v) Steeneck is
the Holder of 52,500 Buyer Class B Ordinary Shares (the “Steeneck Shares” and,
together with the Fernandez Shares, the Mannelly Shares, the Toler Shares, and
the Sponsor Shares, the “Founder Shares”);

 

WHEREAS, contemporaneously with the execution and delivery of this Side Letter,
PubCo has entered into a Business Combination Agreement with Series U of UM
Partners, LLC, a series of a Delaware limited liability company (“Series U”),
Series R of UM Partners, LLC, a series of a Delaware limited liability company
(“Series R”, and, together with Series U, “Sellers”), and Utz Brands Holdings,
LLC, a Delaware limited liability company (the “Company”), dated as of the date
hereof (as amended or modified from time to time in accordance with the terms of
such agreement, the “Business Combination Agreement”), pursuant to which, among
other things, immediately prior to the Closing, PubCo shall domesticate as a
Delaware corporation (the “Domestication”) and, at the Closing, (i) PubCo will
acquire the Acquired Company Units and the Acquired Restricted Company Units in
exchange for the consideration described therein and (ii) Sellers will amend and
restate the Company’s LLCA in the form set forth in an exhibit attached to the
Business Combination Agreement (the “Company A&R LLCA”) pursuant to which PubCo
will be the sole managing member of the Company;

 

WHEREAS, in connection with the Domestication and the occurrence of the Closing,
each Founder Share will automatically be converted into one share of Class A
Common Stock of PubCo (“Class A Common Stock”) pursuant to the Governing
Documents of PubCo (the “Automatic Conversion”);

 

WHEREAS, in accordance with the terms of this Side Letter, in lieu of the
Automatic Conversion of an aggregate of 2,000,000 Founder Shares, the Sponsor
Parties desire to instead automatically convert an aggregate of 1,000,000 of the
Founder Shares into Series B-1 Non-Voting Common Stock of PubCo (the “Series B-1
Common Stock”) and 1,000,000 of the Founder Shares into Series B-2 Non-Voting
Common Stock of PubCo (the “Series B-2 Common Stock”, and together with the
PubCo Series B-1 Common Stock, the “Class B Common Stock”)) in connection with
the Domestication and upon the occurrence of the Closing;

 



 

 

 

WHEREAS, the remaining Founder Shares shall continue to be subject to the
Automatic Conversion; and

 

WHEREAS, as an inducement to Sellers and the Company to enter into the Business
Combination Agreement and to consummate the transactions contemplated therein,
the parties hereto desire to agree to certain matters as set forth herein,
including making each of the Sellers an express third party beneficiary of this
Side Letter to the extent set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

ARTICLE I
Class b cONVERSION; COVENANTS

 

Section 1.1             Conversion of Certain Founder Shares. Effective as of
the consummation of the Domestication, and conditioned on the occurrence of the
Closing in accordance with the Business Combination Agreement, each Sponsor
Party hereby consents to the automatic conversion of the number of Founder
Shares set forth opposite its or his/her name on Schedule I hereto under the
header “Founder Shares” into the number of shares of Series B-1 Common Stock and
Series B-2 Common Stock set forth opposite its or his/her name on Schedule I
hereto under the headers “Series B-1 Common Stock” and “Series B-2 Common
Stock”, respectively, in each case in lieu of the Automatic Conversion, in
accordance with the terms and conditions of this Side Letter (such automatic
conversion, the “Class B Conversion”), which shares of Class B Common Stock
shall be subject to the provisions set forth in this Side Letter and the Buyer
Certificate of Incorporation (all such Class B Common Stock, the “Restricted
Sponsor Shares”). After the Class B Conversion, each Sponsor Party shall own the
number of shares of Class A Common Stock set forth opposite its or his/her name
on Schedule I hereto under the header “Class A Common Stock”.

 

Section 1.2             Dividend Payments. For so long as any Restricted Sponsor
Share is outstanding, the payment of any dividend declared by the Board in
respect of a share of Class B Common Stock shall not be made by PubCo to any
holder of Class B Common Stock unless and until the occurrence of a Conversion
Event, as set forth in Section 1.3(a) below, with respect to such share of
Class B Common Stock. If any such Restricted Sponsor Share does not convert in
accordance with Section 1.3(a) prior to such time as such Restricted Sponsor
Share is canceled in accordance with Section 1.4, no dividends previously
declared shall be paid or payable to the holder of such Restricted Sponsor Share
in respect of any such share of Class B Common Stock and any right to such
dividends shall be forfeited in all respects.

 

Section 1.3             Conversion of Restricted Sponsor Shares. All capitalized
terms used but not defined in this Section 1.3 and Section 1.5 shall have the
meaning set forth in the Company A&R LLCA.

 



2

 

 

(a)            Pursuant to the Company A&R LLCA, PubCo will hold a number of
Restricted Common Units equal to the aggregate number of outstanding Restricted
Sponsor Shares. Each Restricted Sponsor Share will be held in accordance with
this Side Letter unless and until an applicable Vesting Event in accordance with
the Company A&R LLCA occurs with respect to the Restricted Common Unit held by
PubCo corresponding to such Restricted Sponsor Share.  The occurrence of (i) a
First Tier Vesting Event or Partial Vesting Event (based on the First Tier
Vesting Event threshold) applicable to Restricted Common Units in accordance
with the Company A&R LLCA, if ever, shall be treated for purposes of this Side
Letter and the Buyer Certificate of Incorporation as a conversion event in
respect of the Series B-1 Common Stock (a “B-1 Conversion Event”) upon and after
the Conversion Date (as defined in the Company A&R LLCA) with respect to such
Restricted Common Units, (ii) a Second Tier Vesting Event or Partial Vesting
Event (based on the Second Tier Vesting Event threshold) applicable to
Restricted Common Units in accordance with the Company A&R LLCA, if ever, shall
be treated for purposes of this Side Letter and the Buyer Certificate of
Incorporation as a conversion event in respect of the Series B-2 Common Stock (a
“B-2 Conversion Event”) upon and after the Conversion Date with respect to such
Restricted Common Units, and (iii) a Full Vesting Event applicable to Restricted
Common Units in accordance with the Company A&R LLCA, if ever, shall be treated
for purposes of this Side Letter and the Buyer Certificate of Incorporation as a
conversion event in respect of the Series B-1 Common Stock and the Series B-2
Common Stock (a “Full Conversion Event” and, together with any B-1 Conversion
Event or any B-2 Conversion Event, the “Conversion Events” and each a
“Conversion Event”) upon and after the Conversion Date with respect to such
Restricted Common Units. The date on which a Conversion Event occurs with
respect to any Restricted Common Unit in accordance with this Section 1.3(a) or
such later date on which the Conversion Date (as such term is defined pursuant
to the Company A&R LLCA) will occur with respect to such Conversion Event as
determined pursuant to Section 4.1(d) of the Company A&R LLCA is referred to in
this Side Letter as a “Conversion Date”). On a Conversion Date in respect of a
Conversion Event, each Restricted Sponsor Share to which such Conversion Event
applies shall convert, automatically and without any further action by the
holder of such Restricted Sponsor Share, PubCo or any other Person, into an
equal number of shares of Class A Common Stock in accordance with
Section 4.3(D) of the Buyer Certificate of Incorporation; provided, that, if a
B-1 Conversion Event has not occurred at the time of the occurrence of a B-2
Conversion Event, such B-1 Conversion Event shall be deemed to also occur upon
the occurrence of the B-2 Conversion Event, such that all of the then
outstanding Class B Common Stock shall convert on the Conversion Date in respect
of such Conversion Event in accordance with this Section 1.3(a).

 

(b)            Upon the occurrence of a Conversion Event with respect to a
Restricted Sponsor Share, the Dividend Catch-Up Payment (as defined below) in
respect of such Restricted Sponsor Share shall become payable as of the
Conversion Date with respect to such Conversion Event by PubCo to the holder of
record of such Restricted Sponsor Share as of the day immediately prior to such
Conversion Date, and shall be paid in accordance with this Section 1.3(b). PubCo
shall pay, no later than five (5) Business Days following the Conversion Date
with respect to a Restricted Sponsor Share for which a Conversion Event has
occurred, the dividends previously declared in respect of such Class B Common
Stock beginning at the time of the Closing and ending on the day before the
Conversion Date with respect to such Restricted Sponsor Share (“Dividend
Catch-Up Period”), but not including dividends declared on the Conversion Date
(which amount shall be, for the avoidance of doubt, the aggregate per share
amount of dividends declared in respect of a share of Class A Common Stock
during the Dividend Catch-Up Period (each such payment, a “Dividend Catch-Up
Payment”)). If any portion of a Dividend Catch-Up Payment was declared by PubCo
as an in-kind dividend (which, for the avoidance of doubt, for purposes of this
Side Letter, shall not include any transaction subject to Section 1.5 hereof),
then such portion of the Dividend Catch-Up Payment shall also be paid as an
in-kind dividend; provided, however, the Sponsor Parties hereby agree that, to
the extent PubCo received cash in lieu of the in-kind distributions in respect
of its Common Units held in the Company which were declared substantially
concurrently with such in-kind dividend by PubCo comprising a portion of the
Dividend Catch-Up Payment, then such equivalent portion of the Dividend Catch-Up
Payment shall be paid in cash in lieu of such in-kind dividend and such holder
of PubCo stock shall be treated for all purposes as if it received the in-kind
distribution of property, which is then immediately exchanged by such holder for
cash of equivalent value. If a dividend is declared by PubCo on a Conversion
Date, such dividend shall be paid to the Holder of such Restricted Sponsor Share
as a holder of Class A Common Stock, and not as part of the Dividend Catch-Up
Payment, and PubCo shall ensure that the holder of the Restricted Sponsor Shares
on such Conversion Date shall be treated as a record holder of Class A Common
Stock (in respect of each Restricted Sponsor Share which converted into a share
of Class A Common Stock in accordance with this Section 1.3 on such Conversion
Date) for purposes of such dividend.

 



3

 

 

Section 1.4             Cancellation of Restricted Sponsor Shares. To the extent
that, on or before the tenth (10th) anniversary of the Closing Date, a Vesting
Event has not occurred with respect to a Restricted Common Unit pursuant to the
Company A&R LLCA and as a result any Restricted Sponsor Share has not converted
in accordance with Section 1.3(a) hereof, then immediately and without any
further action under this Side Letter, on the date that is the tenth (10th)
anniversary of the Closing Date, all such Restricted Sponsor Shares outstanding
shall automatically be forfeited to PubCo and canceled for no consideration
therefor and shall cease to be outstanding and any dividend declared in respect
of such Restricted Sponsor Shares and any Dividend Catch-Up Payment shall also
be forfeited to PubCo for no consideration therefor.

 

Section 1.5             Adjustments. In the event any stock dividend, stock
split, reverse stock split, recapitalization, reclassification, combination or
exchange of shares of PubCo occurs with respect to any Founder Shares before the
Closing, but excluding the Class B Conversion and the Automatic Conversion,
(each, a “Pre-Closing Split”), then the number of Founder Shares that converts
into Restricted Sponsor Shares shall be adjusted as a result of such Pre-Closing
Split to provide the same economic effect as contemplated by this Side Letter
prior to such Pre-Closing Split. In the event any stock dividend, stock split,
reverse stock split, recapitalization, reclassification, combination or exchange
of shares of Class A Common Stock or Class B Common Stock of PubCo occurs after
the Closing but prior to a Conversion Date (each, a “Post-Closing Split”) with
respect to Restricted Sponsor Shares held by a Sponsor Party to which a Dividend
Catch-Up Payment relates, the per share amount used to calculate the amount of
such Dividend Catch-Up Payment with respect to any dividend declared prior to
such Post-Closing Split shall be ratably adjusted in a manner consistent with
such Post-Closing Split such that, in the aggregate, such Holder of Restricted
Sponsor Shares would not receive a greater or lesser Dividend Catch-Up Payment
than such Holder would have received absent such Post-Closing Split. Upon the
occurrence of a Post-Closing Split, the number of outstanding Restricted Sponsor
Shares held in the aggregate by the Founder Holders and the Sponsor Parties
shall be adjusted to equal the number of Common Units into which the Restricted
Common Units owned by PubCo corresponding to those Restricted Sponsor Shares
would convert upon vesting.

 

Section 1.6             Transfer Restrictions. Each Sponsor Party hereby
acknowledges and agrees that, during the period between the execution of this
Side Letter and the Closing, the Founder Shares shall remain subject to and
bound by the provisions of, and may only be Transferred (as defined in the
Lock-Up Agreement) in accordance with, Section 5 of that certain letter
agreement (the “Lock-Up Agreement”), dated as of October 4, 2018, by and among
PubCo and each of the Sponsor Parties, a copy of which is attached hereto as
Exhibit A. Following the Closing, no Sponsor Party and no Founder Holder shall
be entitled to make any voluntary or involuntary, direct or indirect (whether
through a change of control of the Transferor or any Person that controls the
Transferor, the issuance or transfer of Equity Securities of the Transferor, by
operation of law or otherwise), transfer, sale, pledge or hypothecation or other
disposition (each, a “Transfer”) of any Restricted Sponsor Share, except in
accordance with that Investor Rights Agreement dated as of the Closing Date
among PubCo, the Sponsor Parties, the Founder Holders and the other parties
thereto (the “Investor Rights Agreement”); provided, that the joinder executed
by any transferee in receipt of Restricted Sponsor Shares in connection with
such Transfer shall include an obligation to be bound by this Side Letter;
provided, further, that any transferee in receipt of Restricted Sponsor Shares
will make an election, on a protective basis, under Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”) in accordance with
Section 1.8 of this Side Letter upon the request of the transferor thereof,
within thirty (30) days following such transfer.

 



4

 

 

Section 1.7             Legend on Certificates for Certificated Shares. Each
outstanding share of Class B Common Stock, whether certificated or in book-entry
form, shall bear the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE OR BOOK-ENTRY CREDIT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS (“STATE ACTS”) AND MAY NOT BE SOLD, ASSIGNED,
PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR STATE ACTS OR AN EXEMPTION FROM
REGISTRATION THEREUNDER.

 

THE TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE OR BOOK-ENTRY CREDIT
IS SUBJECT TO THE TRANSFER RESTRICTIONS AND OTHER CONDITIONS SPECIFIED IN THAT
CERTAIN LETTER AGREEMENT, DATED AS OF JUNE 5, 2020 BY AND AMONG UTZ BRANDS, INC.
(THE “CORPORATION”), COLLIER CREEK PARTNERS, LLC, AND THE OTHER PARTIES THERETO
(THE “SIDE LETTER”). A COPY OF SUCH TRANSFER RESTRICTIONS AND OTHER CONDITIONS
SHALL BE FURNISHED BY THE CORPORATION TO THE HOLDER OF THE SHARES REPRESENTED BY
THIS CERTIFICATE OR BOOK-ENTRY CREDIT UPON SUCH HOLDER’S WRITTEN REQUEST AND
WITHOUT CHARGE.

 

THE TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE OR BOOK-ENTRY CREDIT
IS SUBJECT TO THE TRANSFER RESTRICTIONS AND OTHER CONDITIONS SPECIFIED IN THAT
CERTAIN INVESTOR RIGHTS AGREEMENT, DATED AS OF [●], 2020, BY AND AMONG UTZ
BRANDS, INC. (THE “CORPORATION”), COLLIER CREEK PARTNERS, LLC, AND THE OTHER
PARTIES THERETO (THE “INVESTOR RIGHTS AGREEMENT”). A COPY OF SUCH TRANSFER
RESTRICTIONS AND OTHER CONDITIONS SHALL BE FURNISHED BY THE CORPORATION TO THE
HOLDER OF THE SHARES REPRESENTED BY THIS CERTIFICATE OR BOOK-ENTRY CREDIT UPON
SUCH HOLDER’S WRITTEN REQUEST AND WITHOUT CHARGE.”

 

Section 1.8             Section 83(b) Elections. Within thirty (30) days
following the Closing Date, each Sponsor Party shall file with the Internal
Revenue Service (the “IRS”) (via certified mail, return receipt requested) a
completed election, on a protective basis, under Section 83(b) of the Code and
the regulations promulgated thereunder, with respect to the Restricted Sponsor
Shares into which their Founder Shares converted, in the form attached hereto as
Exhibit B and, upon such filing, shall thereafter notify PubCo that such Sponsor
Party has made such timely filing and provide PubCo with a copy of such
election. Each such Sponsor Party should consult his tax advisor regarding the
consequences of Section 83(b) elections, as well as the receipt, holding and
sale of the Restricted Sponsor Shares.

 

Section 1.9             Further Assurances. PubCo, each Sponsor Party and each
Founder Holder shall take, or cause to be taken, all actions and do, or cause to
be done, all things reasonably necessary under applicable Laws to consummate the
transactions contemplated by this Side Letter on the terms and subject to the
conditions set forth herein.

 

Section 1.10           No Inconsistent Agreement. Each Sponsor Party and each
Founder Holder hereby represents and covenants that such Sponsor Party and such
Founder Holder has not entered into, and shall not enter into, any agreement
that would restrict, limit or interfere with the performance of such Sponsor
Party’s or such Founder Holder’s obligations under this Side Letter with respect
to the Restricted Sponsor Shares.

 



5

 

 

Section 1.11           Founder Acknowledgement. Each Founder Holder hereby
agrees that, upon the receipt of any Restricted Sponsor Shares, it will hold
such Restricted Sponsor Shares in accordance with the terms set forth in this
Side Letter and upon such receipt agrees to abide by the terms of this Side
Letter as if a Sponsor Party (and Holder) hereto. Upon receipt of any Restricted
Sponsor Shares, each Founder Holder will make an election, on a protective
basis, under Section 83(b) of the Code in accordance with Section 1.8 of this
Side Letter upon the request of the Sponsor, within thirty (30) days following
such receipt.

 

Section 1.12           Tax Treatment. The parties to this Side Letter intend
that, for U.S. federal and all applicable state and local income tax purposes,
(1) the Automatic Conversion, the Class B Conversion, and the Conversion Events
(if any) each qualify as a “reorganization” within the meaning of
Section 368(a)(1)(E) of the Code, (2) this Side Letter be, and hereby adopt this
Side Letter as, a “plan of reorganization” within the meaning of Section 368 of
the Code, and (3) the amount of any dividends declared with respect to the
Restricted Sponsor Shares not be reported as taxable income (on IRS Form 1099 or
otherwise) to the Holders thereof unless and until such dividends are paid in
cash or in kind (which, for the avoidance of doubt, for purposes of this Side
Letter, shall not include any transaction subject to Section 1.5 hereof), as the
case may be. The parties to this Side Letter shall not take any position
inconsistent with the intent set forth in this Section 1.12 except to the extent
otherwise required by a “determination” as defined in Section 1313 of the Code.
References in this Section 1.12 to the Code shall include references to any
similar or analogous provisions of state or local law.

 

Section 1.13           Stock Transactions. During the period between the
execution of this Side Letter and the Closing, each Sponsor Party and each
Founder Holder acknowledges and agrees that if he, she or it, directly or
indirectly, acquires any shares of PubCo, such Sponsor Party or Founder Holder
agrees that he, she or it will (a) make such acquisition in material compliance
with applicable Laws regarding the sale and purchase of securities and material
non-public information, (b) not elect to make a Buyer Share Redemption with
respect to any such purchased shares and (c) vote all such shares in favor of
the Buyer Shareholder Voting Matters.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

Each Sponsor Party and each Founder Holder represents and warrants to PubCo
(solely with respect to itself, himself or herself and not with respect to any
other Sponsor Party or Founder Holder) as follows:

 

Section 2.1             Organization; Due Authorization. If such Sponsor Party
is not an individual, it is duly organized, validly existing and in good
standing under the Laws of the jurisdiction in which it is incorporated, formed,
organized or constituted, and the execution, delivery and performance of this
Side Letter and the consummation of the transactions contemplated hereby are
within such Sponsor Party’s corporate, limited liability company or
organizational powers and have been duly authorized by all necessary corporate,
limited liability company or organizational actions on the part of such Sponsor
Party. If such Sponsor Party is an individual, such Sponsor Party and such
Founder Holder has full legal capacity, right and authority to execute and
deliver this Sponsor Agreement and to perform his or her obligations hereunder.
This Side Letter has been duly executed and delivered by such Sponsor Party and
such Founder Holder and, assuming due authorization, execution and delivery by
the other parties to this Side Letter, this Side Letter constitutes a legally
valid and binding obligation of such Sponsor Party and such Founder Holder,
enforceable against such Sponsor Party and such Founder Holder in accordance
with the terms hereof (except as enforceability may be limited by bankruptcy
Laws, other similar Laws affecting creditors’ rights and general principles of
equity affecting the availability of specific performance and other equitable
remedies). If this Side Letter is being executed in a representative or
fiduciary capacity, the Person signing this Side Letter has full power and
authority to enter into this Side Letter on behalf of the applicable Sponsor
Party or Founder Holder.

 



6

 

 

Section 2.2             Ownership. Such Sponsor Party is the Holder of all of
such Sponsor Party’s Founder Shares as set forth in this Side Letter, and there
exist no Liens or any other limitation or restriction (including any restriction
on the right to vote, sell or otherwise dispose of such Founder Shares, other
than transfer restrictions under the Securities Act) affecting any such Sponsor
Shares, other than any Permitted Liens or pursuant to (i) this Side Letter,
(ii) such Sponsor Party’s organizational documents or the organizational
documents of PubCo, or (iii) the Investor Rights Agreement.

 

Section 2.3             No Conflicts. The execution and delivery of this Side
Letter by such Sponsor Party or such Founder Holder does not, and the
performance by such Sponsor Party or Founder Holder of his, her or its
obligations hereunder will not, (i) if such Sponsor Party is not an individual,
conflict with or result in a violation of the organizational documents of such
Sponsor Party or (ii) require any consent or approval that has not been given or
other action that has not been taken by any Person (including under any Contract
binding upon such Sponsor Party, such Founder Holder or such Sponsor Party’s or
Founder Holder’s Founder Shares), in each case to the extent such consent,
approval or other action would prevent, enjoin or materially delay the
performance by such Sponsor Party or such Founder Holder of its, his or her
obligations under this Side Letter.

 

Section 2.4             Litigation. There are no Proceedings pending against
such Sponsor Party or such Founder Holder, or to the knowledge of such Sponsor
Party or Founder Holder threatened against such Sponsor Party or Founder Holder,
which in any manner challenges or seeks to prevent, enjoin or materially delay
the performance by such Sponsor Party or Founder Holder of its, his or her
obligations under this Side Letter.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.1             Termination. This Side Letter and all of its provisions
shall terminate and be of no further force or effect upon the termination of the
Business Combination Agreement in accordance with Article XI thereof. Upon such
termination of this Side Letter, all obligations of the parties under this Side
Letter will terminate, without any liability or other obligation on the part of
any party hereto to any Person in respect hereof or the transactions
contemplated hereby, and no party hereto shall have any claim against another
(and no Person shall have any rights against such party), whether under
contract, tort or otherwise, with respect to the subject matter hereof. This
‎Article III shall survive the termination of this Side Letter.

 

Section 3.2             Amendment and Waiver. No amendment of any provision of
this Side Letter shall be valid unless the same shall be in writing and signed
by PubCo and each Sponsor Party and Founder Holder to the extent such Sponsor
Party or Founder Holder holds Founder Shares or Restricted Sponsor Shares;
provided, that, in no event shall any amendment be made to the terms of this
Side Letter in favor of a Sponsor Party or Founder Holder which would provide
such Sponsor Party or Founder Holder with more economic rights than the parallel
rights held by PubCo and Sellers in respect of their Restricted Common Units in
accordance with the Company A&R LLCA. No waiver of any provision or condition of
this Side Letter shall be valid unless the same shall be in writing and signed
by the party against which such waiver is to be enforced. No waiver by any party
of any default, breach of representation or warranty or breach of covenant
hereunder, whether intentional or not, shall be deemed to extend to any other,
prior or subsequent default or breach or affect in any way any rights arising by
virtue of any other, prior or subsequent such occurrence.

 



7

 

 

Section 3.3             Assignment; Third Party Beneficiaries. This Side Letter
and all of the provisions hereof will be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns. Neither this Side Letter nor any of the rights, interests or
obligations hereunder will be assigned (including by operation of law) without
the prior written consent of the parties hereto, other than in respect of the
dissolution of the Sponsor to the members of the Sponsor in receipt of
Restricted Sponsor Shares as a result thereof.  This Side Letter is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give any Person, other than
the parties and such permitted assigns, any legal or equitable rights hereunder.
Notwithstanding anything to the contrary contained in this Side Letter the
parties acknowledge and agree that from the execution of this Side Letter until
the occurrence of the Closing or the termination of this Side Letter in
accordance with Section 3.1 of this Side Letter (a) the Sellers are express
third-party beneficiaries of this Side Letter, (b) no amendment of this Side
Letter, waiver of any provision or condition of this Side Letter, or assignment
of this Side Letter shall be made without the prior written consent of the
Sellers, and (c) the Sellers shall be entitled to enforce the terms of this Side
Letter as if they were a party hereto, and the Sellers shall be entitled to
exercise any remedies for breaches by any party of, or failure of any party to
perform, this Side Letter, including without limitation injunctive or other
equitable relief or an Order of specific performance (or any other equitable
remedy) to enforce the terms hereof and to prevent breaches of this Side Letter,
in addition to any other remedy at law or in equity, and shall not be required
to provide any bond or other security in connection with any such Order or
injunctive relief.



 

Section 3.4             Notices. All notices, demands and other communications
to be given or delivered under this Side Letter shall be in writing and shall be
deemed to have been given (a) when personally delivered (or, if delivery is
refused, upon presentment) or received by email (with confirmation of
transmission) prior to 5:00 p.m. eastern time on a Business Day and, if
otherwise, on the next Business Day, (b) one (1) Business Day following delivery
by reputable overnight express courier (charges prepaid) or (c) three (3) days
following mailing by certified or registered mail, postage prepaid and return
receipt requested. Unless another address is specified in writing pursuant to
the provisions of this Section 3.4, notices, demands and other communications to
the parties hereto shall be sent to the addresses indicated below:

 

Notices to PubCo, the Sponsor, the Founder Holders and following the Closing,
the Company:   with a copy to (which shall not constitute notice):       Collier
Creek Holdings   Kirkland & Ellis LLP 200 Park Avenue, 58th Floor   601
Lexington Avenue New York, NY 10166   New York, NY  10022 Attention: Jason K.
Giordano   Attention: Peter Martelli, P.C. Email: giordano@cc.capital     Lauren
M. Colasacco, P.C.     E-mail: peter.martelli@kirkland.com      
lauren.colasacco@kirkland.com       Notices to Fernandez:   with a copy to
(which shall not constitute notice):       Antonio Fernandez   Kirkland & Ellis
LLP c/o Collier Creek Holdings   601 Lexington Avenue 200 Park Avenue, 58th
Floor   New York, NY  10022 New York, NY 10166   Attention:   Peter Martelli,
P.C. E-mail: antonio.fernandez@affadvisors.com     Lauren M. Colasacco, P.C.    
E-mail: peter.martelli@kirkland.com       lauren.colasacco@kirkland.com      
Notices to Mannelly:   with a copy to (which shall not constitute notice):      
Matthew Mannelly   Kirkland & Ellis LLP c/o Collier Creek Holdings   601
Lexington Avenue 200 Park Avenue, 58th Floor   New York, NY  10022 New York, NY
10166   Attention:   Peter Martelli, P.C. E-mail: mattmannelly@gmail.com    
Lauren M. Colasacco, P.C.     E-mail: peter.martelli@kirkland.com      
lauren.colasacco@kirkland.com         Notices to Toler:   with a copy to (which
shall not constitute notice):       William Toler   Kirkland & Ellis LLP c/o
Collier Creek Holdings   601 Lexington Avenue 200 Park Avenue, 58th Floor   New
York, NY  10022 New York, NY 10166   Attention:   Peter Martelli, P.C. E-mail:
wdtoler@yahoo.com     Lauren M. Colasacco, P.C.     E-mail:
peter.martelli@kirkland.com       lauren.colasacco@kirkland.com         Notices
to Steeneck:   with a copy to (which shall not constitute notice):       Craig
Steeneck   Kirkland & Ellis LLP c/o Collier Creek Holdings   601 Lexington
Avenue 200 Park Avenue, 58th Floor   New York, NY  10022 New York, NY 10166  
Attention:   Peter Martelli, P.C. E-mail: cdsteeneck0226@gmail.com     Lauren M.
Colasacco, P.C.     E-mail: peter.martelli@kirkland.com      
lauren.colasacco@kirkland.com

 

 

 

 



 



8

 

 

Section 3.5             Entire Agreement . This Side Letter and the exhibits and
schedule hereto constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and supersede all prior
understandings, agreements or representations by or among the parties hereto to
the extent they relate in any way to the subject matter hereof.

 

Section 3.6             Miscellaneous . The provisions of Sections 12.4, 12.5,
12.7, 12.8, 12.9, and 12.10 of the Business Combination Agreement shall apply
mutatis mutandis.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 



9

 

 

IN WITNESS WHEREOF, PubCo, each Sponsor Party and each Founder Holder have duly
executed this Side Letter as of the date first written above.

 

  PUBCO:       COLLIER CREEK HOLDINGS           By: /s/ Jason K. Giordano  
Name: Jason K. Giordano   Title: Co-Executive Chairman       SPONSOR PARTIES:  
    COLLIER CREEK PARTNERS, LLC           By: /s/ Jason K. Giordano   Name:
Jason K. Giordano   Title: Manager           /s/ Antonio F. Fernandez   Antonio
F. Fernandez           /s/ Matthew M. Mannelly   Matthew M. Mannelly          
/s/ Craig D. Steeneck   Craig D. Steeneck           /s/ William D. Toler  
William D. Toler

 



 

 

 

  FOUNDER HOLDERS:           /s/ Chinh E. Chu    Chinh E. Chu           /s/
Roger K. Deromedi    Roger K. Deromedi           /s/ Jason K. Giordano    Jason
K. Giordano           /s/ Erika Giordano   Erika Giordano           ROGER K.
DEROMEDI REVOCABLE TRUST, DATED 2/11/2000, AMENDED AND RESTATED 11/9/2011      
    By: /s/ Roger K. Deromedi   Name:  Roger K. Deromedi   Title:  Trustee      
    CC COLLIER HOLDINGS, LLC           By: /s/ Chinh E. Chu   Name:  Chinh E.
Chu   Title: President and Senior Managing Director

  



 

 



 

Schedule I

 



 

 



 

EXHIBIT A

 

LOCK-UP AGREEMENT

 



 

 

 

EXHIBIT B

 

Section 83(b) Election

 



 



 

 

 